Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to receiving read data from the memory device through the at least one data line in a second period subsequent to the first period; and determining whether to perform a retraining operation on the memory device based on the status data.
4.	With respect to dependent claim 2-11 since these claims are depending on claim 1, therefore claims 2-11 are allowable subject matter. 
5.	With respect to independent claims 12, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to receive status data from the target memory device in a first period, receive data read from the target memory device in a second period subsequent to the first period, and process the received the data based on the status data.  
6.	With respect to dependent claims 13-16, since these claims are depending on claim 12, therefore claims 13-16 are allowable subject matter. 

5.	With respect to independent claims 17, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a data output circuit in the peripheral circuit region configured to transmit status data to an external device through at least one data line during a latency period in response to a read enable signal received from the external device, and transmit the data stored in the memory cell array to the external device through the at least one data line during a period subsequent to the latency period.
6.	With respect to dependent claims 18-20, since these claims are depending on claim 17, therefore claims 18-20 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Park et al (Pub. No.:  US 2020/0372941).
Park et al (Pub. No.:  US 2020/0372941) shows training data.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
08/31/2022
/HAN YANG/
Primary Examiner, Art Unit 2824